 In the Matter of EASTERN WIPING MATERIAL Co., INC.andLAUNDRYWORKERS' INTERNATIONAL UNION, LOCAL 135, A. F. L.Case No. C-2146.-Decided April 13, 19.1Jurisdiction:wiping rags and related products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders: entered on stipulation.Mr. Mark Lauter,for the Board.Mr. Louis H. Solomon,of New York City, for the respondent.Mr. Angelo Barazotti,of New York City, for the Union.Mr. Milton A. Dallis,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges, amended charges, and second amended charges dulyfiled by the Laundry Workers' International Union, Local 135,affili-ated with the American Federation of Labor, herein called the Union,theNational Labor Relations Board, herein called the Board, bythe Regional Director for the Second Region (New York City), issuedits complaint dated January 6, 1942, against Eastern Wiping Mate-rial Company, Inc., herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint, the secondamended charge, and the accompanying notice of hearing were dulyserved upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged insubstance that (1) on or about February 1, 1941, and thereafter, therespondent refused to bargain 'collectively with the Union as theexclusive representative of its employees within an appropriate bar-gaining unit; (2) the respondent, from on or about February 1, 1941,to the date of the complaint vilified, disparaged, and expressed dis-40 N. L.R. B., No. 81.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproval of the Union; (3) interrogated its employees concerningtheir union affiliation; (4) ,and urged, persuaded, threatened, andwarned its employees to refrain from assisting, becoming members of,or remaining members of, the Union; and (5) that by these acts therespondent engaged in and -was engaging thereby in an unfair laborpractice, within the meaning of- Section 8 (5) of- the Act-; and (6)that by these acts the respondent interfered with, restrained, andcoerced and was interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct and thereby engaged in and was thereby engaging in an unfairlabor practice within the meaning of Section 8 (1) of the Act.Thereafter the respondent filed an answer dated January 15, 1942,in which it admitted certain allegations of the complaint regarding thenature and scope of its business, but denied the commission of unfairlabor practices.Pursuant to notice, a hearing was called on February 2, 1942, at NewYork City, before William Spencer, the Trial Examiner duly desig-nated by the Chief Trial Examiner. Pending the execution of a stipu-lation proposing settlement of the case, the hearing was adjourned toFebruary 9, 1942, and on February 7, 1942, was indefinitely postponed,and on February 2, 1942, the respondent, the Union, and counsel forthe Board entered into a stipulation proposing settlement of the case.The stipulation was filed with the Board on February 10, 1942, subjectto the Board's approval of the stipulation, which provides as follows :STIPULATIONIT IS HEREBY ' STIPULATED-AND AGREED1by and ' amongEASTERNWIPINGMATERIALCo.,INC., located at 407 East 91st Street, NewYork, hereinafter referred to as the "Respondent", by Louis H.Solomon, Esq., by Arthur Lubell, Esq., 200 Fifth Avenue, NewYork, New York, attorneyfor EasternWipingMaterialCo. Inc. ;LAUNDRY WORKERS' INTERNATIONAL UNION, LOCAL #135,affiliatedwith the American Federation of Labor, hereinafter referred to asthe "Union", by Angelo Barazotti, Business Agent, and MARKLAUTER, attorney for the National Labor Relations Board, SecondRegion.1.Upon the second amended charge duly filed on November4, 1941, by the Union, by Angelo Barazotti, Business Agent, theNational Labor Relations Board, hereinafter referred to as the"Board", by Elinore M. Herrick, Regional Director for the SecondRegion, acting pursuant to the authority granted in Section 10 (b)of the National Labor Relations Act, 49 Stat. 449, approved July5th, 1935, hereinafter referred to as the "Act", and acting pursuantto its rules and regulations, Series 2. Article 4, Section 1, issued EASTERN WIPING MATERIAL Co., INC. -475its complaint and notice of hearing on January 6, 1942, againstthe Respondent.2.Copies-of the second amended charge, complaint and noticeof hearing thereon and National Labor Relations Board Rules andRegulations, Series 2 as amended, were duly served on the Re-spondent and on the Union on November 7, 1941, said hearingbeing scheduled for January 19, 1942, at 120 Wall Street, .NewYork, New York. On January 15, 1942, notice of postponementwas duly served on the parties hereinabove referred to, postponingthe hearing scheduled for January 19, 1942, to January 26, 1942.On January 16;1942, Louis H. Solomon, attorney for the Respond-ant herein, filed an answer in the above entitled proceeding.OnJanuary 23, 1942, notice of postponement was duly served on theparties hereinabove referred to, postponing the hearing fromJanuary 26, 1942, to January 29, 1942.On January 28, 1942, no-tice of postponement was duly served on the parties hereinabovereferred to, postponing the case from January 29, 1942, to-Feb-ruary 2, 1942.3.Respondent herein is, and at all times hereinafter mentionedhas-been, a corporation organized and operating under the lawsof the State of New York, maintaining its office and, principalplace of business at 407 East 91st Street, in the City of New York,State of New York, where it has been engaged in the manufacture,processing, sale and distribution of wiping rags and related prod-ucts.Respondent, at the aforesaid place of business has, in con-nection with the manufacturing and processing of wiping rags andrelated products, used as its principal material soiled wiping rags.Respondent, at the aforesaid place of business has, during the cal-endar year 1941, sold at the aforesaid place of business and shippedfrom there to points outside of the state, a gross volume of prod-ucts manufactured- and processed at the aforesaid place of busi-ness, in excess of $75,000.00 and constituting in excess of 80%of the total volume of Respondent's sales at the aforesaid place ofbusiness for the said period.4.Respondent is engaged in interstate commerce within themeaning of the Act.5.Respondent is and was at all times mentioned in the abovereferred to complaint, and at all times herein mentioned, anemployer within the meaning of Section 2, subdivision (2) ofthe Act.-6.Laundry Workers' International Union, Local #135, affili-ated with the American Federation of Labor, is a labor organiza-tion within the meaning of Section 2, subdivision (5) of the Act.7.This stipulation, together with the above mentioned secondamended charge, complaint, notice of hearing, answer, notices of 476DECISIONSOF NATIONALLABOR RELATIONS BOARDpostponement of hearing,and copy of the National Labor Rela-tions Board Rules and Regulations,Series 2 as amended, to-gether with the affidavits of service of the various papers herein-beforementioned in this paragraph,may be introduced asevidence by filing them with the Chief Trial Examiner of theNational Labor Relations Board at Washington,D. C., or beforea Trial Examiner designated by the Chief Trial Examiner.8.The taking of testimony or the submission of further evi-dence before a Trial Examiner in this matter,the making offindings of fact, and conclusions by the Board, pursuant to theprovisions of the National Labor Relations Act, are hereby ex-pressly waived by the parties herein, and the Board'sOrder, asherein provided,shall have the same force and effect as if madeafter a full hearing, presentation of evidence,and the making offindings thereon.9.This entire stipulation is subject to the approval of theNational Labor Relations Board and an Order of the NationalLabor Relations Board approving this stipulation,if issued, shallbecome part of the record in the above entitled matter. If thisstipulation shall not be approved by the National Labor RelationsBoard, the stipulation and all of its parts shall be null and void.10. It is further stipulated and agreed that upon the aforesaidsecond amended charge, complaint,notice of hearing,'answer,notices of postponement,and a copy of the National Labor Rela-tions Board Rules and Regulations,Series 2, as amended, togetherwith the affidavits of service of-the various papers mentioned inthis paragraph,and uponthisstipulation,if approved by theNational Labor Relations Board, an Order substantially in theform set forth hereinafter may forthwith be made by the saidBoard, and upon application by the Board without further noticeto the Respondent,the United States Circuit Court of Appeals forthe Second Circuit, or any other appropriate court, as providedfor in Section 10 (c)1 of the Act, may enter a decree embodyingsubstantially said Order of the Board, and that the Respondentexpressly waives itsrightto contest the entry of such decree; theOrder referred to above shall provide that Respondent and itsofficers, agents,successors and assigns shall:(1)Cease and desist from:(a) In any manner interfering with, restraining or coercingits employees in the exercise of their right to self organization,to form, join or assist the Laundry Workers' International Union,Local#135, A.F. of L.or any other labor organization,to bar-1The designation of "10 (c)" is erroneousThe correctdesignation is "10 (e)." EASTERN WIPING MATERIALCO., INC.477gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed underSection 7 of the National Labor Relations Act;(b)Refusing to bargain collectively with the Laundry Work-ers' International Union, Local #135, A. F. of L., through itsdesignated agents as the exclusive representative of all produc-tion and maintenance employees excluding foremen with powerto hire or discharge, and clerical employees of Eastern WipingMaterial Co., Inc., employed at its place of business located at407 East 91st Street, New York, New York, in respect to ratesof pay, wages, hours of employment and other conditions ofemployment.(2)Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act :(a)Upon request, bargain collectively with Laundry Workers'International Union, Local #135, A. F. of L., through its des-ignated agents as the exclusive representative of all productionand maintenance employees, excluding foremen with power tohire or discharge, and clerical employees of Eastern Wiping Ma-terial Co., Inc., employed at its place of business located at 407pay, wages, hours of employment and other conditions of employ-ment, and in the event that an agreement is reached, execute awritten contract with Laundry Workers' International Union,Local #135, A. F. of L., embodying the terms of such agreementif requested to do so;(b)Post immediately in conspicuous places at the place ofbusiness of the Eastern Wiping Material Co., Inc., at 407 East91st Street, New York, New York, and maintain for a periodof at least sixty (60) consecutive days notices to its employeesstating :(1)That the-Board has issued this Order;(2)That the Respondent shall comply therewith;(3)That the Eastern Wiping Material Co. Inc. will, uponrequest, bargain with the Laundry Workers' International Union,Local x$135, A. F. of L. through its designated agents as theexclusive representative of all production and maintenanceemployees.(c)File with the Regional Director for the Second Region ofthe National Labor Relations Board within ten (10) days afterservice of this Order by the Board on the Eastern Wiping Ma-terial Co. Inc., a Report setting forth in detail the manner andform in which the Eastern Wiping Material Co. Inc., has com-plied with the terms of this Order. 478DECISIONS OF NATIONAL LABOR, RELATIONS -BOARD11. It is further stipulated and, agreed that the entire agree-ment among the parties is contained within the terms of this-stipulation, and there is no verbal agreement of any kind whichvaries, alters Or adds to said stipulation in any respect.On March 26, 1942, the Board issued an order approving the abovestipulation, making it a part of the record, and pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferring the case to and continuingit before'the Board for the purpose, of entry of a, decision and orderby the Board pursuant -to the provisions of the said stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Eastern Wiping Material Company, Inc., is a cor-poration organized and operating under the laws of the State of NewYork, maintaining its office and its principal place of business at 407East 91st Street, in the city of New York, State of New York. It isand has been engaged in the manufacture, processing, sale, and dis-tribution of wiping rags and related products.The respondent, atthe aforesaid place of business, has in connection with the manufac-turing and processing of wiping rags and related products used as itsprincipal material soiled wiping rags.During the calendar year 1941the respondent sold and shipped from its place of business to pointsoutside the State of New York a gross volume of products manufac-tured and processed at its place of business, in excess of $75,000 andconstituting in excess of 80 percent of the total volume of the re-spondent's sales at the aforesaid place of business for the said period.For the purpose of this- proceeding the respondent stipulated thatit is engaged in interstate commerce within the meaning of the Na-tional Labor Relations Act.We find that the above described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERPUpon,the basis of the above findings of fact, the stipulation,' andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Eastern Wiping Material Com-pany, Inc., New York City, and its respective officers,, agents, succes-sors, and assigns, shall :1.Cease and desist from : EASTERN WIPING MATERIAL Co., INC.479(a) In tiny manner interfering with, restraining or coercing its em-ployees in the exercise of their right to self-organization, to form,join or assist the Laundry Workers' International Union, Local #135,A. F. of L. or any other labor organization, to bargain collectivelythrough,representatives of their own choosing, and. to engaged in con-'ceited' activities for` the 'purpose- of collective bargaining or othermutual ' aid or protection as guaranteed under Section -7 of the Na-tional Labor Relations Act;(b)Refusing to bargain collectively with the Laundry Workers'International Union, Local #135, A. F. of L., through its designatedagents as` the exclusive representative of all production and mainte-nance employees excluding foremen with power to hire or discharge,and clerical employees of Eastern Wiping Material Co., Inc., employedat its place of business located at 407 East 91st Street, New York; NewYork, in respect to rates of pay, wages, hours of employment and otherconditions of employment.,(2)_ Shall take the following affirmative action to effectuate thepolicies of the National Labor Relations Act :,-(a)Upon request, bargain collectively with Laundry Workers' In-ternational Union, Local #135, A. F. of L., through its designatedagents as the exclusive representative of all production and mainte-nance employees, excluding foremen with power to hire or discharge,and clerical employees of Eastern Wiping Material Co., Inc., employedat its place of business located at 407 East 91st Street, New York, NewYork, in respect to rates of pay, wages, hours of employment and other'conditions of employment, and in the event that an agreement isreached, execute a written contract with Laundry Workers' Interna-tional Union, Local #135, A. F. of L., embodying the terms of suchagreement if requested to do so;(b)Post immediately in conspicuous places at the place of businessof the Eastern Wiping Material Co., Inc., at 407 East 91st Street, NewYork, New York, and maintain for a period of at least sixty. (60) con-secutive days notices to its employees stating :(1)That the Board has issued this Order;(2)That the Respondent shall comply therewith;(3) That the Eastern Wiping Material Co., Inc., will, upon request,bargain with the Laundry Workers' International Union, Local #135,A. F. of L. through its designated agents as the exclusive representativeof all production and maintenance employees;(c) -File with the Regional Director for the Second Region of theNational Labor Relations Board within ten (10) days after service ofthis Order by the Board on the Eastern Wiping Material Co., Inc., aReport setting forth in detail the manner and form in which the EasternWiping Material Co., Inc., has complied with the terms.of this Order.